Order entered January 4, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00961-CR
                                No. 05-21-00962-CR

                    BRIAN SYLVESTER DIGGS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                             Dallas County, Texas
              Trial Court Cause No. F20-52897-M & F20-52898-M

                                      ORDER

      The clerk’s records were filed on December 29, 2021. Missing from the
clerk’s record in appellate number 05-21-00961-CR (trial court cause number F20-
52897-M) is the trial court’s October 27, 2021 certification of the defendant’s right
to appeal. We ORDER Dallas County District Clerk Felicia Pitre to file, within
ten days of the date of this order, a supplemental clerk’s record in 05-21-00961-
CR (trial court cause number F20-52897-M) containing the trial court’s October
27, 2021 certification of the defendant’s right to appeal.
                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE